Name: Commission Regulation (EC) No 385/1999 of 19 February 1999 on the submission of tenders for the award of contracts to supply agricultural products to Russia in application of Council Regulation (EC) No 2802/98 and postponing the deadlines for such supplies
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  trade policy;  transport policy;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 20. 2. 1999L 46/48 COMMISSION REGULATION (EC) No 385/1999 of 19 February 1999 on the submission of tenders for the award of contracts to supply agricultural products to Russia in application of Council Regulation (EC) No 2802/98 and postponing the deadlines for such supplies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation ( 1), and in particular Article 4(2) thereof, Whereas, for the purpose of applying Regulation (EC) No 2802/98, the Commission opened invitations to tender to establish the costs of supplying wholly milled rice, skimmed-milk powder, beef, pigmeat, and common wheat and rye of bread-making quality by Regulations (EC) No 155/1999 (2), (EC) No 156/1999 (3), (EC) No 157/ 1999 (4), (EC) No 158/1999 (5), (EC) No 190/1999 (6) and (EC) No 159/1999 (7) respectively; Whereas, by Regulation (EC) No 282/1999 ( 8), the Commission decided not to award contracts on the basis of the tenders mentioned above during the period ending on 2 February 1999; whereas it postponed the second period for the submission of tenders as originally provided for and the two periods set for the invitation to tender for the supply of pigmeat; Whereas the additional measures taken in cooperation with the Russian authorities to ensure the successful execution of the operations have been completed and it is now possible to set new periods for the submission of tenders under the above invitations to tender and there- fore to postpone the deadlines initially set for supplying the products to the sea-ports and frontier points of desti- nation; whereas, also, information has been disseminated designed to improve operators awareness of the condi- tions governing the admissibility of the tenders; Whereas the relevant management committees have not delivered opinions within the time limits set by their chairmen, HAS ADOPTED THIS REGULATION: Article 1 1. In respect of the invitations to tender opened by Regulations (EC) No 155/1999 and (EC) No 156/1999 (wholly milled rice), (EC) No 157/1999 (skimmed-milk powder), (EC) No 158/1999 (beef) and (EC) No 159/1999 (common wheat and rye of bread-making quality), the initial period for the submission of tenders shall end at 12 noon, Brussels time, on 2 March 1999. The deadlines set for the supply of the various lots in the above Regulations are postponed by four weeks. 2. If no contract is awarded for a lot at the end of the first period a second period for the submission of tenders shall be opened and shall end at 12 noon, Brussels time, on 16 March 1999. In that case the deadline for the supply of the lot pursuant to the second subparagraph of paragraph 1 is postponed by two weeks. Article 2 1. In respect of the invitation to tender for the mobil- isation of pigmeat on the Community market opened by Regulation (EC) No 190/1999, the initial period for the submission of tenders shall end at 12 noon, Brussels time, on 8 March 1999. The deadlines set for the supply of the various lots in Regulation (EC) No 190/1999 are postponed by four weeks. 2. If no contract is awarded for a lot at the end of the first period a second period for the submission of tenders shall be opened and shall end at 12 noon, Brussels time, on 22 March 1999. In that case the deadline for the supply of the lot pursuant to the second subparagraph of paragraph 1 is postponed by two weeks. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 18, 23. 1. 1999, p. 19. (3) OJ L 18, 23. 1. 1999, p. 24. (4) OJ L 18, 23. 1. 1999, p. 28. (5) OJ L 18, 23. 1. 1999, p. 33. (6) OJ L 21, 28. 1. 1999, p. 14. (7) OJ L 18, 23. 1. 1999, p. 42. (8) OJ L 33, 6. 2. 1999, p. 18. EN Official Journal of the European Communities20. 2. 1999 L 46/49 Article 3 The successful tenderer shall ensure that the special stamp shown in the Annex hereto is inserted in the transport documents established in accordance with the invitations to tender opened by Regulations (EC) No 156/1999, (EC) No 157/1999, (EC) No 158/1999 and (EC) No 159/1999. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1999. For the Commission Franz FISCHLER Member of the Commission ANNEX Special stamp to seal in transport documents